DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 10/05/22, has been entered. Claims 42, 47-52, and 54-66 are pending. Claims 1-41, 43-46, and 53 are cancelled. Claims 42 and 64 are amended. Claim 63 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse. Claims 42, 47-52, 54-62, and 64-66 are under examination.
Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 04/05/22:
The rejection of claims 53 and 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite found on page 3 at paragraph 7, is moot in light of Applicant’s cancellation thereof (claim 53) or is withdrawn in light of Applicant’s amendments thereto (claim 64).

The rejection of claims 42, 47-52, 54-62 and 64-66 under 35 U.S.C. 102(a)(1) as being anticipated by Golz et al. (WO 2005/106486), found on page 22 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto.


Maintained Rejection: Claim Rejections - 35 USC § 112
4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
5.  Claims 42, 47-52, 54-62, and 64-66 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims are drawn to similar method(s) for treating a variety of diseases or conditions in a subject accompanied by or related to necrotic processes (e.g. see independent claims 42, 48, 64, and 65), comprising administering to a subject in need thereof an effective amount of an inhibitor of the activity of DPP3 (e. g. see claim 42) or an inhibitor that binds to DPP3 (e.g. see claims 48, 64, and 65); wherein the inhibitor is a tetramer consisting of two identical pairs of immunoglobulin chains, each pair having one light chain and one heavy chain (i.e. the inhibitor is an antibody; e.g. see claim 42); wherein the light chain is about 25 kDa or about 214 amino acids in length (e.g. see claim 42); and wherein the heavy chain is about 50 kDa or about 446 amino acids in length (e.g. see claim 42); and having three hypervariable regions (e.g. see claim 47); and wherein the DPP3 inhibitor inhibits the activity of DPP3 from at least 10% to more than 95% (e.g. see claims 49 and 60-62) or wherein the inhibitor (i.e. an antibody) is produced via immunization of a mammal with some form of DPP3 (e.g. see claims 48 and 64) and fusing a human B cell with a myeloma or hybridoma cell (e.g. see claim 48) or fusing splenocytes (e.g. see claim 64) or is produced by humanizing a non-human immunoglobulin (i.e. an antibody; see claim 65). 
Consequently, it remains the Office’s position that (1) the independent claims each constitute a "broad generic claim” based on the generically claimed diseases and inhibitors (including antibodies) and the lack of guidance regarding the actual structures required for the antibody inhibitors (e.g. generic chains of amino acid sequences identified only by weight and/or the number of amino acids, but not the actual amino acids per se; and/or unidentified CDRs within sequences/chains without corresponding sequences of amino acids; and/or antibodies claimed by how they were made, but not what they are); and (2) the claimed genus has substantial variation because of the numerous options permitted.  More specifically, it is the antibody inhibitors (and by extension the use thereof to treat a large and diverse array of diseases) that have not been described with sufficient particularity, such that one skilled in the art would recognize that Applicant had possession of the claimed invention, at the time of filing, because of (A) a lack of a correlation, known or disclosed, between the claimed functional requirements and the structures that meet those requirements; and/or (B) a lack of a representative number and variety of species (i.e. examples); for either A or B to constitute possession of the full scope of the claimed genus, as follows.
For instance, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the administered antibody inhibitor (e.g. generically claimed tetramers, unidentified light and heavy chains, unidentified CDRs and FR, and/or unidentified modifications thereto; and/or undescribed antibodies made by several methods), and the claimed functions to be maintained (e.g. treating a wide variety of distinct and unrelated diseases; and/or inhibiting DPP3 activity by at least 10% and up to more than 95%; and/or binding to DPP3; and/or not crossing cell membranes and the blood-brain barrier); thus, the specification does not distinguish the claimed genus from others, except by function.  However, while the description of an ability of the claimed antibody inhibitor may generically describe that molecule's function, it does not describe the molecule itself (i.e. it does not provide structural information).  Thus, a definition by function does not suffice to define the genus because it is only an indication of what the element does, rather than what it actually is; and therefore, it is only a definition of a useful result rather than a definition of what achieves that result. In addition, because the genus of antibodies is highly variable (e.g. see MPEP 2434 which states sequences for proteins and/or nucleic acids are typically deemed to constitute independent and distinct inventions), the functional characteristics of treating a disease and/or inhibiting activity of DPP3 and/or binding to DPP3, and/or not crossing cell membranes or the blood brain barrier, is insufficient to describe the genus. For example, given the highly diverse nature of the antibodies claimed, even one of skill in the art cannot envision the structure of the antibody (i.e. its sequence of amino acids, including its CDRs for binding) by only knowing its functional properties (e.g. with only knowledge of what it treats and/or what it inhibits and/or what it binds to and/or what it does not do). Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing the administration of a potentially massive number of antibodies for the purposes of treating an equally massive number of distinct diseases ranging from autoimmune conditions to vascular diseases, including inter alia all cancers; all neurodegenerative diseases; viral, bacterial, and parasitic infections; and heart, liver and kidney failures. Consequently, it remains the Office’s position that even one skilled in the art would not conclude Applicant was in possession of the entire genus claimed because of the lack of guidance provided regarding the necessary structure-function correlation(s) needed to predictably extrapolate the limited teachings in the disclosure to the full breadth and diversity of the claimed genus since, inter alia, knowledge of function alone, does not provide the necessary kind of structure-identifying information about the corresponding antibodies per se.  
The specification generically describes antibodies were generated via standard antibody production methods, including immunization of mice with DPP3 peptides with an additional N-terminal cysteine residue for conjugation to BSA (i.e. recombinant GST-hDPP3; see page 11, lines 26-28; and Examples 3 and 4; and Figure 13).  The specification describes that among the four monoclonal antibodies raised against GST-tagged recombinant FL-DPP3 (i.e. mAb-FL-DPP3) each varied in its functional property of inhibition of DPP3 and that variation ranged between 25-65%; and that similar monoclonal antibodies raised against pep1-DPP3 (i.e. mAb-pep1-DPP3) were also variable with a range from 60-70% (e.g. see Figure 1A and Figure 13). 

    PNG
    media_image1.png
    548
    645
    media_image1.png
    Greyscale
 
Thus, the specification provides evidence for the unpredictability in the structure-function correlation because mAbs made via the same means resulted in antibodies (structures) with variable functional properties (see circled results below). Consequently, knowledge of the functional property alone does not provide information regarding the structures that predictably maintain that property.
In addition, the specification does not provide adequate written description to identify the broad genus of methods, requiring the use of biomolecules (e.g. antibodies) claimed only by functional characteristics, to treat a diverse and variable array of diseases that are not typically treated in the same way, because of the lack of a sufficient number and variety of species (i.e. examples) to represent the full breadth and diversity of the claimed genus. For example, the specification describes methods for the treatment of subjects having sepsis (i.e. one example of one disease condition) comprising administering an anti-DPP3 monoclonal antibody (i.e. mAbDPP3_1967; one example of one inhibitor which is an antibody) wherein treatment reduced mortality as compared to a PBS control (e.g. see Examples 3 and 10; and Figures 1B and 6). The specification also describes methods for the treatment of subjects having induced heart failure using a septic shock model to induce heart failure (i.e. a second, related disease condition) and comprising administering the same mAbDPP3 antibody (i.e. still only one example of one antibody used as an inhibitor to treat disease) wherein septic rats had lower blood pressure and a decreased shortening fraction of the heart compared to sham animal controls (e.g. see Example 11 and Figure 7). However, the specification does not adequately describe a nexus between these limited results and the treatment of stroke, liver failure, burn injuries, traumatic injuries, microbial infections, AIDS, parasitic infections, viral infections, malaria, SIRS, sepsis, cancer, acute kidney injury, CNS disorders, seizures, neurodegenerative diseases, autoimmune diseases, vascular diseases, Kawasaki syndrome, and/or hypotension (e.g. see claims 42, 48, 54, 55, 56, 57, 64 and 65).  The specification does not adequately describe the structural features of the administered antibody (e.g. see claims 42, 48, 64 and 65). The specification does not adequately describe a sufficient number of tetramers consisting of two identical pairs of immunoglobulin chains with the ability to inhibit the activity of DPP3 from at least 10% to more than 95% and/or treat the breadth and variety of diseases claimed (e.g. see claims 42, 49 and 61-63). The specification does not adequately describe a sufficient number of light chains that are about 25 kDa with the ability to inhibit the activity of DPP3 from at least 10% to more than 95% and/or treat the breadth and variety of diseases claimed (e.g. see claim 42). The specification does not adequately describe a sufficient number of heavy chains that are about 50 kDa with the ability to inhibit the activity of DPP3 from at least 10% to more than 95% and/or treat the breadth and variety of diseases claimed (e.g. see claim 42). The specification does not adequately describe a sufficient number of light chains that are about 214 amino acids in length with the ability to inhibit the activity of DPP3 from at least 10% to more than 95% and/or treat the breadth and variety of diseases claimed (e.g. see claims 42, 49 and 61-62). The specification does not adequately describe a sufficient number of heavy chains that are about 446 amino acids with the ability to inhibit the activity of DPP3 from at least 10% to more than 95% and/or treat the breadth and variety of diseases claimed (i.e. see claims 42, 49 and 61-62). The specification does not adequately describe a sufficient number of light and/or heavy chains comprising a generic framework interrupted by three hypervariable regions with the ability to inhibit the activity of DPP3 from at least 10% to more than 95% and/or treat the breadth and variety of diseases claimed (i.e. see claims 42, 47, 49 and 61-62).  The specification does not describe a sufficient number of hypervariable regions with the ability to inhibit the activity of DPP3 from at least 10% to more than 95% and/or treat the breadth and variety of diseases claimed (i.e. see claims 42, 47, 49 and 61-62). The specification does not adequately describe structures sufficient to ensure the inhibitor does not cross cell membranes and/or the blood-brain barrier (i.e. see claim 50). The specification does not state mAbDPP3_1967 is a tetramer that consists of two identical pairs of immunoglobulin chains, each pair having one light chain and one heavy chain, wherein said light chain is about 25 kDa or about 214 amino acids in length or the heavy chain is about 50 kDa or about 446 amino acid in length (e.g. see claim 42).  
Furthermore, the specification does not adequately describe immunizing mammals with a DPP3 amino acid sequence, followed by infecting or fusing a human B cell with a myeloma or hybridoma cell to produce a trioma cell wherein the immunoglobulin binds to DPP3 (i.e. see claim 48).  The specification does not adequately describe what fragments of the DPP3 sequence are sufficient to generate clones and immunoglobulins having the claimed functional properties (i.e. see claim 64). The specification does not adequately describe humanizing one or more complementarity determining regions (CDRs) from a non-human mammalian immuno-globulin which is predetermined to bind to DPP3, wherein the non-human immuno-globulin providing the CDRs acts as a donor and a human immunoglobulin providing framework regions (FRs) acts as an acceptor, and wherein the resulting inhibitor comprises a humanized light chain and a humanized heavy chain immunoglobulin and/or wherein variations in the amino acid sequence of the CDRs or FRs are introduced to regain structural interactions which were abolished by the species switch for the FR sequences (i.e. see claims 65-66).  Therefore, the specification does not adequately describe the structures that these different methods of making antibodies would be expected to impart to the antibodies per se.
Accordingly, the specification does not provide adequate written description to identify the broad genus of methods, requiring the use of biomolecules (e.g. antibodies) claimed only by functional characteristics including binding to DPP3 (e.g. see claims 48, 64 and 65) and/or inhibiting the activity of DPP3 (e.g. see claims 42, 49, and 60-62); and/or does not cross cell membranes and the blood brain barrier (e.g. see claim 50), to treat a diverse and variable array of diseases that are not typically treated in the same way, because of the lack of a sufficient number and variety of species (i.e. examples) to represent the full breadth and diversity of the claimed genus. As noted above, the specification provides only one example of one antibody inhibitor that treated two related diseases, but does not describe that antibody inhibitor with sufficient particularity such that one skilled in the art would recognize that Applicant, at the time of filing, had possession of the entire claimed genus. Therefore, the specification represents little more than a wish for possession of the larger genus; See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
With regards to the state of the art, the functional characteristics of any particular peptide/protein is determined by its structure (i.e. its actual sequence of amino acids, not merely the weight or number thereof) as evidence by the following. Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937) teach that as little as one substitution in an amino acid results in unpredictable changes in the 3-dimensional structure of the new peptide sequence which, in turn, results in changes in the functional activity such as binding affinity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). Greenspan et al. teach that a priori the epitope will not include any residue that makes no contact with a ligand but whose substitution may profoundly affect ligand recognition through influence on the stability of the free form of the macromolecule, or participation in long-range allosteric effects, such that even when the residues making contacts with ligands are known with certainty, the question remains with regard to the energetic involvement of the other residues (page 936, right column).  Further, Sela-Culang et al. 2013 (The structural basis of antibody-antigen recognition; Frontiers in Immunology 4(302):1-13) teach the hypervariable loops within the variable domains of polypeptides are widely assumed to be responsible for recognition while the constant domains are believed to mediate effector activation, but that recent analysis indicates that their clear functional separation between the two regions is an over-simplification (see abstract).  Sela-Culang et al. teach that understanding the role of each structural element is essential for successful engineering of binding polypeptides (i.e. tetramer inhibitors; e.g. page 2, left column).  Sela-Culang et al. teach almost all of the residues predicted to be part of an epitope may be considered as correct predictors as they will bind to some antibodies but also are false predictors as they don’t bind to the others and accordingly that predicting that a residue is not in an epitope may be either a true negative or a false negative depending on the anybody considered (page 2, right column). Thus, the state of the art supports that even the skilled artisan requires sufficient guidance on the critical structures of the antibodies per se (i.e. the sequence of amino acids) and thereby does not provide adequate written description support for which structural features of a light and/or heavy chain and/or any particular CDRs would predictably retain their functional activities of treating the claimed diseases and/or inhibition of DPP3 activity and/or binding to DPP3.  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.). 
In summary, the antibody inhibitors, have not been described with sufficient particularity; and thus, the corresponding use thereof to treat the claimed list of diverse diseases, is the limitation that is not adequately supported by Applicant’s disclosure. Thus, it remains the Office’s position that even one of skill in the art would not recognize the disclosure as providing adequate support for the entire scope of the claimed invention because of (A) a lack of a correlation, known or disclosed, between the claimed functional requirements and the structures that meet those requirements; and/or (B) a lack of a representative number and variety of species; for either to constitute possession of the full scope of the claimed genus. 
Therefore, it is the Office’s position that Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a).

Applicant’s Arguments
6. Applicant argues:
It does not appear the current claims were examined because claims 48 and 64 do not include subject matter relating to inhibitory activity of DPP3 but rather recite structural definitions for the inhibitors.

Claims 48 and 64 are product by process claims. 

The rejection should not be made final since the Office did not act on a petition.

The Office did not correctly articulate teachings of MPEP 2163 nor the Amgen decision and the term biomolecule only appears once.

MPEP 2163 explains how an Applicant may show possession.

The inhibitors are claimed by physical properties, but the rejection appears to demand that Applicant specifically identify some common structure for all inhibitors.

Applicant is allowed to be their own lexicographer.

The only relevant question is whether or not applicant had possession of inhibitors possessing the physical property of inhibiting the activity of DPP3 and the specification provides numerous examples including PMSF, TPCK, sulfhydryl reagents, metal chelators, spinorphin and synthetic derivatives thereof, propioxatin and analogues thereof, benzimidazol, etc.

Written description does not require that applicants describe or specially name every possible embodiment which falls within the claim scope. See MPEP 2163(ID(3)(a)(2) stating, “Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.”

To answer the question of whether one skilled in the art was in possession of this method, it is relevant that the specification articulates an understanding of DPP3’s role in biological process, relevant activities related to the treatment of the claimed afflictions, function as a biomarker, and even specific identification of the active site of human DPP3 while also including multiple examples across multiple types of molecules and compounds within the claimed genus (emphasis added).

With regards to claim 42: Section 15 of the Office Action alleges the Amgen decision applies, but Applicant disagrees.

With regards to claims 64-66: These claims are not discussed specifically in the rejection and the reasons for rejection do not appear to apply to them.

The Enablement Rejection found on page 25 should be withdrawn (see Remarks, pages 13-15).


Response to Arguments
7.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, Applicant is incorrect because the claims from 12/20/21 were the most recent claims at that point (see paragraph 3 of the Office Action filed 04/05/22).  For the purpose of completeness, it is noted that the summary of methods, from which Applicant’s confusion appears to stem, included the following:

    PNG
    media_image2.png
    292
    570
    media_image2.png
    Greyscale

Accordingly, the “or” in the “and/or” would correctly apply to claims 48 and 64. For the sake of clarity, it is also noted that, contrary to Applicants assertions (see page 7 of Remarks; and response the argument H below), claims 48 and 64 do not include structural definitions for the inhibitors, as these are only found in claim 42. Thus, this argument is not persuasive because it is not accurate and it does not provide evidence of possession of the entire genus claimed. 
	With regards to argument B, Applicant is again incorrect and is reminded that their claims are drawn to a method and not to a product-by-process which would, by definition, be drawn to a product. Nevertheless, it is also noted that product by process claims are not limited to the manipulation of the recited steps, but only the structure implied by those steps because patentability of a product does not depend on its method of production; see MPEP 2113. Thus, this argument is not persuasive because it is not accurate and it does not provide evidence of possession of the entire genus claimed.
	With regards to argument C, it is noted that this is not the standard by which finality is determined. Thus, this argument is not persuasive because it is not accurate and it does not provide evidence of possession of the entire genus claimed.
	With regards to argument D, the Office disagrees and notes the MPEP was properly applied.  It is also noted the Amgen decision was not discussed.  It is also noted that an antibody is a biomolecule. Thus, these arguments are not persuasive because none provide evidence of possession of the entire genus claimed.
	With regards to argument E, the Office agrees and encourages Applicant to apply the teachings. 
With regards to argument F, the Office disagrees that a physical property, by itself, is always sufficient for written description because, in the instant case, given the highly diverse nature of the antibodies claimed coupled to the unpredictability in the art (i.e. see wide range of inhibition for four antibodies made by the same means) even one of skill in the art cannot recognize or visualize the structure of the antibody (i.e. its sequence of amino acids, including its CDRs and/or what structures are responsible for maintaining the physical properties) by only knowing its functional properties (e.g. with only knowledge of what it treats and/or what it inhibits and/or what it binds to). Thus, it remains the Office’s position that the specification does not provide substantive evidence for possession of this large and variable genus encompassing the administration of a potentially massive number of antibody inhibitors for the purposes of treating an equally massive number of distinct diseases ranging from autoimmune conditions to vascular diseases, including inter alia all cancers; all neurodegenerative diseases; viral, bacterial, and parasitic infections; and heart, liver and kidney failures based on administration of only one, poorly described antibody.  Thus, this argument is not persuasive because it does not provide evidence of possession of the entire genus claimed.
With regards to argument G, the Office agrees. However, this argument is not persuasive because it does not provide evidence of possession of the entire genus claimed.
With regards to argument H, as Applicant noted earlier independent claims 48 and 64 do not include inhibition of DPP3 activity (see argument A above), since, according to Applicant, only claim 42 requires this limitation.  However, claim 42 also requires that the inhibitor is a tetramer that consists of two identical pairs of immunoglobulin chains, each pair having one light chain and one heavy chain, and wherein said light chain is about 25 kDa or about 214 amino acids in length or the heavy chain is about 50 kDa or about 446 amino acid in length. Accordingly, the listed chemical inhibitors are not germane (i.e. they are not species in the claimed genus) since none are tetramers with 2 light chain that are about 25 kDa or about 214 amino acids in length and 2 heavy chains that are about 50 kDa or about 446 amino acid in length. As detailed above, the only relevant examples of methods for treatment include one for treating sepsis and one for treating septic shock heart failure (i.e. two examples of treating related diseases) comprising administering an anti-DPP3 monoclonal antibody (i.e. mAbDPP3_1967; one example of one inhibitor which is an antibody). However, the specification does not adequately describe the only administered antibody and does not adequately describe a nexus between these limited results and the treatment of stroke, liver failure, burn injuries, traumatic injuries, microbial infections, AIDS, parasitic infections, viral infections, malaria, SIRS, sepsis, cancer, acute kidney injury, CNS disorders, seizures, neurodegenerative diseases, autoimmune diseases, vascular diseases, Kawasaki syndrome, and/or hypotension.  Further, the specification describes that among the four monoclonal antibodies raised against GST-tagged recombinant FL-DPP3 (i.e. mAb-FL-DPP3) each varied in its functional property of inhibition of DPP3 and that variation ranged between 25-65%; and that similar monoclonal antibodies raised against pep1-DPP3 (i.e. mAb-pep1-DPP3) were also variable with a range from 60-70% (e.g. see Figure 1A and Figure 13). Thus, as set forth above, the specification provides evidence for the unpredictability in the structure-function correlation because mAbs made via the same means resulted in antibodies with variable functional properties. Thus, this argument is not persuasive because it does not provide evidence of possession of the entire genus claimed.
	With regards to arguments I and J, the Office agrees, but also reminds Applicant they have (at best) one example of one insufficiently described antibody (i.e. mAbDPP3_1967) inhibitor that was administered to treat two related diseases.  However, without known or disclosed correlations between the structure of the administered antibody and the claimed functional properties and/or without a representative number and a representative variety of species to encompass the breadth and diversity of the genus, Applicant has not satisfied the requirements of 112(a) written description. In other words, the specification does not describe the antibody inhibitors and therefore, the use thereof to treat numerous diseases, with sufficient particularity, such that one skilled in the art would recognize that Applicant had possession of the full scope of the genus which includes administration of antibodies comprising tetramers with 2 light chains that are about 25 kDa or about 214 amino acids in length and 2 heavy chains that are about 50 kDa or about 446 amino acid in length and the functional ability to bind to DPP3 and/or treating a wide variety of distinct and unrelated diseases and/or inhibiting DPP3 activity by at least 10% and up to more than 95% and/or binding to DPP3; and/or not crossing cell membranes and the blood-brain barrier (e.g. claim 42). Thus, this argument is not persuasive because it does not provide evidence of possession of the entire genus claimed.
	With specific regards to argument J and the statement “…also including multiple examples across multiple types of molecules and compounds within the claimed genus” (see Remarks, page 11, last sentence in final paragraph); it is noted that this statement is not accurate and the Office reiterates that, at best, there is one example of one antibody inhibitor that was administered to treat two related diseases.  However, the antibody inhibitor was not described with sufficient particularity. For example, NO WHERE in the specification does it state that mAbDPP3_1967 is a tetramer with 2 identical light chains that are about 25 kDa or about 214 amino acids in length and 2 identical heavy chains that are about 50 kDa or about 446 amino acid in length because the structure of the mAbDPP3_1967 antibody is not disclosed. Thus, this argument is not persuasive because it is not accurate and it does not provide evidence of possession of the entire genus claimed.
	With regards to argument K, it is noted that there is no “section 15” in the Office Action filed 04/05/22. There is a paragraph 15 (see page 24), but this paragraph does not discuss the Amgen decision. It appears that Applicant is not responding the most recent Office Action (see 04/05/22), but rather an earlier one (perhaps the one filed 08/27/21?). Therefore, the Office has no idea what Applicant is referring to and will not address the corresponding section on page 12 of the Remarks. Thus, this argument is not persuasive because it is not accurate. 
	With regards to argument L, Applicant is again incorrect as the limitations of these claims were specifically addressed (see page 11 of the Office Action filed 04/05/22). Thus, this argument is not persuasive because it is not accurate and it does not provide evidence of possession of the entire genus claimed.
	With regards to argument M, it is again noted that it appears that Applicant is not responding the most recent Office Action (see 04/05/22), since there is no Enablement Rejection. Thus, this argument is not persuasive because it is not accurate.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.



Conclusion
8. No claims are allowed.

9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 30, 2022